Citation Nr: 1600584	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 50 percent from February 27, 2007 and in excess of 70 percent from May 16, 2012 forward for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran testified before a decision review officer at the RO in October 2007.  A hearing transcript was associated with the claims file and reviewed.  The Board considered this claim and remanded in March 2012 and April 2014.  

The claim for TDIU is inferred with the claim for an increased rating and evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1. The Veteran's PTSD symptoms most closely approximate occupational and social impairment with deficiencies in most areas but not total impairment.

2. The Veteran's combined disability rating is 70 percent.  His service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code (DC) 9411 (2014).

2. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2007, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  The notice was prior to a decision on his claims and explained how ratings and effective dates were assigned.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's PTSD and TDIU claims in April 2007, October 2007, March 2008,  and May 2012.  There is no assertion or indication that the examinations were inadequate.  Rather, they addressed the pertinent rating criteria and functional impact on the Veteran.  

Following the remand directives, the AOJ obtained and associated with the claims file records from the Social Security Administration and VA treatment records.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

The criteria for 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran and his wife are competent to give evidence of symptoms observable by their senses, and the Board finds them credible as their statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the evidence, the Board finds that the Veteran's PTSD symptoms meet the criteria for a 70 percent rating, but not higher.  See 38 C.F.R. § 4.130, DC 9411.

The evidence shows that the Veteran's PTSD symptoms caused deficiencies in most areas prior to May 16, 2012.  Throughout VA treatment and examinations, the Veteran reported having a lot of difficulty in the work environment.  He reported having issues with authority, getting in verbal altercations, being fired from a past job for taking a swing at a boss, and avoiding co-workers and supervisors.  See February 2007 statement, October 2007 hearing, September 2009 treatment.  He stopped working in 2009, but prior to that, he worked the second shift to be away from others.  See October 2007, December 2007, January 2008 treatment; October 2007 hearing; October 2007 examination.  The Veteran noted that he got very anxious about going to work and sometimes cried before leaving.  See August 2007, October 2007 treatment; February 2008 statement.  He reported concentration problems at work and getting verbal reprimands for making mistakes, misplacing things, and being less productive.  See March 2008 examination, December 2007 treatment.  In a statement received in March 2007, a veterans' counselor noted that the Veteran's inability to cope with authority hindered him in job market.  Thus, he had deficiencies in work.

The evidence also shows deficiencies in family relationships.  The Veteran had two adult daughters, including one who passed away during the appeal period.  He consistently reported an estranged and poor relationship with them and relatively no relationship with his grandchildren.  See February 2007 statement; April 2007, October 2007, March 2008 examinations; October 2007 hearing; May 2010 evaluation; June 2010 treatment.  The Veteran stated that he had very little contact with his siblings.  See October 2007 hearing; October 2007 examination.  He noted that he had a rocky relationship with his wife, was often "grouchy" or "ornery" with her, and was abusive to her.  See April 2007, March 2008 examinations; August 2007, December 2007 treatment.  In 2007, he reported having one friend later, no friends.  See April 2007, October 2010, March 2008 examinations.  In VA treatment and the hearing, the Veteran noted enjoying annual reunions with other veterans but otherwise classified himself as a loner and stated that he did not socialize.  The counselor and VA examiners found that the Veteran's symptoms impaired his ability to have successful interpersonal and family relationships.  

Finally, the evidence shows problems in thinking and mood.  The counselor found the Veteran had mood swings, depression, and emotional numbness.  During VA treatment, he consistently reported feelings of loss of interest in activities, poor energy, sadness, frequent irritability, and decreased motivation: all evidencing deficiencies in mood.  In an April 2010 report to the Social Security Administration (SSA), Veteran wrote that he forgets where he puts things.  Similarly during a May 2010 SSA evaluation, he reported being let go from a job for missing keys on the cash register.  The Veteran endorsed having poor concentration, particularly at work, as noted above.  See August 2007, December 2007 treatment; March 2008 examination.  The March 2008 examiner and the Veteran's wife on SSA forms noted that he had some difficulty following instructions.  The Veteran reported that his memory could be "hit or miss."  See March 2008 examination.  Based on these reports, the Veteran had deficiencies in family relationships, work, mood and some deficiencies in thought, and a 70 percent rating is appropriate prior to May 2012.  See 38 C.F.R. § 4.130, DC 9411. 

Nevertheless, the evidence does not show symptoms of the severity, duration, or frequency as to cause total impairment.  The April 2007, October 2007, and March 2008 examiners found that the Veteran kept up with routine responsibilities of self-care, had no impairment of thought or communication, and no delusions or hallucinations.  He had normal speech, eye contact, and interactions with the examiners.  The October 2007 examiner noted the Veteran as fully alert and oriented with no objective evidence of memory loss or impairment.  During the March 2008 examination, the Veteran endorsed a good history of maintaining minimal personal hygiene and other basic activities of daily living and occasionally shopping.  Although the Veteran noted passive suicidal thoughts during the March 2008 examination, that examiner and the others recorded no suicidal or homicidal plans or ideations.  

The May 2010 SSA evaluator noted good eye contact; full orientation; no suicidal ideation; no psychosis; intact judgment, memory, verbal ability, concentration, and attention; ability to understand instructions; and no cognitive disorder.  The evaluator concluded that the Veteran was able to handle finances, dress and bathe himself, and do some cooking and house repair; however, his wife did most of the household responsibilities.  A January 2010 provider found the Veteran prompt, alert, and fully oriented with normal speech, logical thought, no delusions, and good cognition.  In March 2010, a provider recorded full orientation, appropriate behavior, no suicidal or homicidal ideations, no delusions or hallucinations, clear speech, organized thoughts, and adequate insight and judgment.  There is no indication that the Veteran ever had an inappropriate appearance or grooming.  The May 2015 VA examiner found the Veteran capable of managing finances and did not find any evidence of delusions or hallucinations, neglect of personal hygiene, inability to perform activities of daily living, or disorientation.  A November 2012 provider recorded the Veteran as fully alert and oriented.  

In the April 2010 SSA statement, the Veteran reported that he does not handle money because he does not know how and forgets.  He also wrote that his wife reminds him to bathe and take his medicine.  The Veteran's wife noted that he forgets what he reads.  See April 2010 SSA record.  The 70 percent rating considers the Veteran's impairment of mood and problems with thinking that could cause forgetfulness or occasional neglect of appearance.  A rating in excess of this amount is not called for.  Indeed, all providers and examiners found no deficiencies in the Veteran's ability to care for himself, manage finances, or complete daily tasks of living.  During July 2010 treatment, the Veteran reported sometimes hearing or seeing something out of the corner of his eye and then when he looked nothing was there.  In a September 2009 statement, he noted that he quit his job because people called him "agent orange" and talked about him behind his back.  However, the examiners and evaluators consistently found no evidence of hallucinations, delusions, or other psychotic episodes.  The Veteran endorsed trouble concentrating nearly every day to a January 2013 provider.  Examiners, treating providers, and the SSA evaluation consistently found no objective evidence of cognitive impairment.  The January 2010 treating provider classified poor insight and judgment, but other providers and examiners regularly noted adequate judgment.  The Veteran is capable of caring for himself, managing his finances, doing household chores, and does not have the kind of gross impairment of thought, communication, behavior, or memory as considered by the 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411.

The evidence shows generally similar levels of functioning throughout the period on appeal such that staged ratings are not necessary.  See Hart, 21 Vet. App. at 509-10.  Compensation based on TDIU is granted below.  The Veteran has not reported any symptoms that are not considered by the rating code and associated case law, which address the overall effects of PTSD on functioning.  As such, referral for consideration of an extra-schedular rating pursuant is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1).  

III. TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran is service-connected for PTSD, hearing loss, and tinnitus.  His combined rating, after considering the increase awarded in this decision, is 70 percent disabling.  See 38 C.F.R. § 4.25.  Therefore, he meets the threshold requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The criteria for compensation based on TDIU have been met.  See 38 C.F.R. § 4.16.  The evidence shows that the Veteran worked for approximately 16 years as a saw operator and stopped working in September 2009.  See Application for TDIU.  The record is conflicting as to whether he completed the eighth, ninth, or tenth grade; regardless, he does not have a high school diploma or equivalent.  Prior to working as a saw operator, the Veteran reported changing jobs a lot.  The May 2010 SSA evaluator found the Veteran could read with some limitation and his math skills were limited at more complex levels.  His education and job history qualify him for low-skill labor or retail work only.    

As discussed above, the Veteran's PTSD symptoms cause problems being around and interacting with people.  His main coping mechanism is avoiding people.  In his past job, he worked the second shift to be more isolated.  He reported high levels of anxiety and irritability associated with working.  The Veteran, his wife, and evaluators noted a significant problem with authority figures.  He reported verbal altercations with supervisors and throwing a punch at a past supervisor.  When the Veteran attempted to work in retail at a tobacco store and Walmart, he had trouble remembering the keys on the cash register and completing training.  See March 2010 statement, May 2010 treatment.  Based on the Veteran's education and work history, it is unlikely that he is qualified for work that would not involve supervision or interaction with other people.  As such, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 4.3, 4.16.


ORDER

For the entire appeal period, a 70 percent rating for PTSD, not higher, is granted.

Compensation based on TDIU is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


